UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------x
JOSE YONUEL LIZ BLANCO, on
behalf of himself and all other persons
similarly situated,
                                                    ORDER
                      Plaintiff,                    Case No. 18-CV-02641 (FB) (JO)

       -against-

COMPASS CONSTRUCTION CO. OF
NEW YORK, INC. and SALVATORE
GARGANO,

                       Defendants.
------------------------------------------------x

Appearances:
For the Plaintiff:                                  For the Defendants:
Michael Samuel                                      Heng Wang
Samuel & Stein                                      Heng Wang & Associates, P.C.
38 West 32nd Street                                 305 Broadway, Suite 1000
New York, NY 10001                                  New York, NY 10007


BLOCK, Senior District Judge:

      On September 25, 2018, Magistrate Judge Orenstein issued a Report and

Recommendation (“R&R”) recommending that the settlement in this action be

approved. The R&R followed a hearing pursuant to Cheeks v. Freeport Pancake

House, Inc., 796 F.3d 199, 206 (2d Cir. 2015). A favorable Cheeks finding was

entered as part of the R&R. See Dkt. 9/25/2018. The R&R was served electronically




                                               1
on all parties and advised that objections were due by October 9, 2018. As of the

date of this Order, no objections have been filed.

      When no party has objected to a Magistrate Judge’s report and

recommendation, the Court may adopt it without de novo review. See Thomas v.

Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

district court review of a magistrate's factual or legal conclusions, under a de novo

or any other standard, when neither party objects to those findings.”). The Court

may excuse the failure to object and conduct de novo review if it appears that the

magistrate judge may have committed plain error. See Spence v. Superintendent,

Great Meadow Corr. Facility, 219 F.3d 162, 174 (2d Cir. 2000).

      No plain error appears in the R&R. Accordingly, the Court adopts the R&R.

The settlement is approved and the Clerk is directed to close the case.

      SO ORDERED.



                                              /s/ Frederic Block___________
                                              FREDERIC BLOCK
                                              Senior United States District Judge

Brooklyn, New York
January 8, 2019




                                          2
